December 4, 1923. The opinion of the Court was delivered by
This is an action for recovery of damages and for penalty for failure to pay the claim within the time required by law. The case was tried in Magistrate's Court on May 27, 1923, before Magistrate and a jury, and resulted in a verdict in favor of plaintiff. Defendant appealed to the Court of Common Pleas, and Judge Johnson dismissed the appeal and affirmed the judgment of the Magistrate's Court. Thereupon an appeal is taken to this Court by three exceptions. The exceptions are overruled. This Court has held in a number of cases that we will not disturb the concurring findings of the Magistrate and Circuit Court, where there is any testimony to sustain their finding.
Judgment affirmed. *Page 247